Ellerin, J.,
dissents in a memorandum as follows: I would reverse based on People v Grant (164 AD2d 170, appeal dismissed 77 NY2d 926). The flight of the defendant, in and of itself, could not create a reasonable suspicion of criminal activity (People v Martinez, 80 NY2d 444, 448, citing People v May, 81 NY2d 725). Here there were no facts beyond defendant passenger’s flight upon the officers’ approach to the cab on which to base a finding of reasonable suspicion of criminal activity on the part of defendant.